Citation Nr: 0121419	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-03 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1979.

This case initially arose from a rating decision of June 1997 
from the St. Petersburg, Florida, Regional Office (RO).  In a 
decision dated in July 1999, the Board of Veterans' Appeals 
(hereinafter the Board) denied entitlement to service 
connection for a low back disability finding that the claim 
was not well grounded.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the Board's July 1999 
decision and remanded the case to the Board for further 
adjudication pursuant to an Order of the Court in response to 
a Joint Motion to Remand filed by the parties to the appeal.  
This remand is rendered pursuant to the Judgment and the 
instructions contained in the Joint Motion.


REMAND

Initially the Board notes that while the veteran's claim was 
pending at the Court, 38 U.S.C.A. § 5107 was amended, 
effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes and the terms of the Joint 
Motion for Remand, additional development of the record is 
required prior to adjudication of the veteran's claim.  The 
Joint Motion asserts that the May 1998 medical examination 
report of record is inadequate because it did not discuss all 
the relevant facts, that the RO and Board improperly 
discussed and applied the continuity of symptomatology 
requirements, and that as a result, a new examination and 
proper notice of the law is required.  Additionally, in a 
June 2001 statement of the record, the veteran's attorney 
asserts that a new examination is required which addresses 
etiology of the veteran's low back disability, to include 
whether it had its onset prior to his active service and was 
aggravated therein.

Review of the record reveals that at entry into service in 
March 1975 the veteran's spine was found to be normal and he 
reported no recurrent back pain on his Report of Medical 
History completed at this time.  On September 6, 1977, the 
veteran was treated for low back pain due to an injury while 
playing basketball.  His back was noted to be painful and 
tender, and he was diagnosed with a muscle sprain.  He was 
sent for further evaluation a few days later because the pain 
did not ease.  This report notes that he ran into a wall 
while playing basketball.  On physical examination he had 
slight edema, pain and tenderness at the 4th lumbar vertebra, 
with full range of motion with pain.  He had low back pain in 
the area of L-1 on the left side, some spasm, normal gait, 
localized edema, and pain on palpation on the left side at L-
1.  He was again diagnosed with muscle strain.

On September 9, 1977, he was treated for a laceration on his 
low back from hitting the corner of the deck.  He was treated 
with Bacitracin.  In October 1977 he was again treated for 
low back pain, with a history of 6 weeks duration without 
relief.  He had decreased range of motion at this time, pain 
when riding in a car, and though he enjoyed sports could not 
move in normal fashion due to pain on motion.  There was no 
palpable tenderness or rigidity and no crepitus.  The 
examiner felt that it was a possible aggravation of an old 
back injury.  On physical examination there was demonstrable 
muscle spasm in the right paraspinal muscles with no bony 
deformities.  The examiner's impression was muscle spasm, and 
the veteran was prescribed medication, heat treatment and 
inactivity.  He was followed up for the back problem in 
November 1977, and right paravertebral muscle spasm was 
noted, although he was neurologically intact.  The examiner 
diagnosed mechanical low back pain.  In December 1977 the 
veteran was seen again for a follow up on his back, the pain 
was much improved and x-rays were within normal limits.  In 
January 1978 his low back was examined with negative 
examination results.  

In October 1978 the veteran was again seen in connection with 
his low back pain, he stated that he tripped when playing 
ball, and moved with difficulty despite having good range of 
motion. He was diagnosed with low back strain, with a 
notation that it seemed he had pulled a muscle.  His 
separation examination in May 1979 reports that his spine was 
normal.

In testimony at a hearing before the RO in May 1998 the 
veteran stated that he had intermittent low back pain since 
discharge from service, and that he had injured his low back 
when he hit it on a metal junction box during service.  He 
also noted that he had been in a motor vehicle accident in 
1989 as a passenger, and injured his back at this time as 
well.  

Post-service treatment records include a March 1983 private 
treatment notation from a Dr. Heller.  The notation indicates 
that the veteran was treated for complaints of intermittent 
sharp low back pain on his left side for the past 7-9 days, 
with no radiation.  The pain started while he was moving 
furniture.  Physical examination revealed no muscle spasm, 
but noted that he was quite tender over the "SI joint."  He 
was diagnosed with a mild "SI" sprain and given back 
exercises to do.  Outpatient treatment records from the VA 
medical center in West Palm Beach, Florida, show treatment 
for chronic low back pain with muscle spasm in the right low 
back in February 1997.  X-rays show spondylosis at L-5, S-1, 
with no listhesis.  In April 1997 and June 1997 he was again 
treated for low back pain on the left side and in the low 
center of his back with mild spasm, limitation of motion, and 
no knee jerk.  He was diagnosed with lumbosacral pain 
secondary to spondylolysis.  In December 1997 the veteran had 
exquisite tenderness over the left sacral notch of the lumbar 
back, pain on motion, and an unstable gait, he was diagnosed 
with discogenic low back pain.  

The veteran underwent two VA examinations of his spine, in 
August 1997 and May 1998.  The August 1997 examiner noted the 
veteran's low back pain on prolonged use, and diagnosed 
developmental spondylosis at the lumbosacral level which 
existed prior to service and a contusion of the low back 
which temporarily aggravated the situation.  He made no 
reference to the veteran's other injuries in service, or the 
absence of pre-service low back complaints.  The May 1998 
examination noted the veteran's complaints of pain and on 
objective examination found no spasm, volitional limitation 
of motion, and pain in the back upon hip motion.  He opined 
that the veteran's laceration to his low back in service did 
not contribute to symptoms and findings at the present time, 
but did not address any other injuries to the veteran's low 
back in service.  The examiner also noted that the veteran's 
complaints did not thoroughly correlate with the physical 
findings.  

Given the dictates of the Joint Motion to Remand, and though 
the Board regrets the delay involved in remanding this case, 
under the circumstances discussed above, the case is not 
ready for appellate review.  To ensure due process, and to 
ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran and 
his representative of the law and 
regulations appropriate to establishing a 
claim of entitlement to service 
connection for a low back disorder.  
Specifically, the RO should provide 
notification of the requirements of 
38 C.F.R. § 3.303(b), with explicit 
discussion of the fact that the 
continuity required is of symptomatology, 
not treatment, and that this 
symptomatology can be established by lay 
evidence where the symptoms are 
observable by lay persons and do not 
require medical expertise or diagnosis.  
See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   

3.  Upon completion of the above, the RO 
should accord the veteran an examination 
of his low back disability.  The 
veteran's claims folder and a copy of 
this remand are to be made available to 
the examiner for review prior to this 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  

The examiner should be specifically 
requested to provide opinions as to the 
following:

a.  The approximate date of onset of any 
current low back disability;

b.  Whether the veteran's current back 
disability is etiologically related to 
the veteran's active service and/or the 
result of injury therein.  The examiner 
should specifically address the veteran's 
various back injuries in service, to 
include but not limited to, the injury to 
his back when he walked into the junction 
box, when considering the etiology of the 
veteran's current low back problems;  

c.  Whether the veteran's symptoms of 
pain and pain on motion since service are 
due to low back injuries/disability in 
service, and if these symptoms are 
etiologically related to his current low 
back disability;

d.  Whether the veteran's current low 
back disability is congenital or 
developmental, and if so, if it was 
aggravated during service or if the 
current disability is a natural 
progression of any congenital or 
developmental condition of the low back;

All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(2000). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




